Case: 19-60421     Document: 00515733673          Page: 1    Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 4, 2021
                                   No. 19-60421                         Lyle W. Cayce
                                                                             Clerk

   Shelter Mutual Insurance Company,

                                                              Plaintiff—Appellee,

                                       versus

   Double J Timber Company, Incorporated; Dorothy
   Johnson; Christopher Johnson; Summer Johnson; Julie
   Pace, individually and as wrongful death beneficiaries of Jerry Lee Johnson,
   deceased,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                             USDC No. 1:18-CV-43


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*

          This is an insurance-coverage dispute. Shelter Mutual Insurance
   Company filed a complaint seeking a declaratory judgment that neither its
   insured, Double J Timber Company, Inc., nor Terry Johnson were entitled


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60421         Document: 00515733673              Page: 2      Date Filed: 02/04/2021




                                          No. 19-60421


   to indemnity and defense for claims pending against them in a state court
   wrongful death action. The district court granted Shelter’s motion for
   summary judgment, finding the subject policy’s “Employee Exclusion”
   provision precluded coverage.             We agree with the district court and
   AFFIRM.

                                                I.

          In early 2017, Jerry Johnson and his brother Terry Johnson began
   exclusively performing logging services for Double J, a company owned by
   their cousin, Jimmy Johnson. Jerry and Terry had also done work for Double
   J prior to 2017, as independent contractors.                  However, the working
   relationship changed after Jerry’s own company, CTJ Logging, filed for
   bankruptcy in late 2016 and lost most of its equipment. 1                     According to
   Jimmy’s deposition testimony, after filing for bankruptcy, Jerry asked Jimmy,
   “Will you give me a job?” And Jimmy said, “Yes, I will.” Jimmy explained:

          Well, Jerry was a friend of mine, a cousin, and he had lost his
          equipment. And he was wanting to work, and that’s what I
          done. I got rid of some men and told Jerry I’d rather have you
          take it over and run it, and that’s what he done.
   So Jerry became a foreman for Double J. And Terry, who had always worked
   for Jerry, also began working for Double J following CTJ Logging’s
   bankruptcy.

          After their transition, the way Jerry and Terry were paid by Double J
   also changed. Before the bankruptcy, Jimmy paid Jerry by the job (or load of
   timber), as opposed to paying him a daily wage. This was because CTJ
   Logging had its own equipment, which Jerry and Terry operated. After the
   bankruptcy, however, Jimmy paid Jerry and Terry a daily wage, as he did with


          1
              Jerry, via CTJ Logging, worked for various people prior to 2017.




                                                2
Case: 19-60421        Document: 00515733673        Page: 3    Date Filed: 02/04/2021




                                    No. 19-60421


   the rest of the crew members working for Double J. According to Jimmy, the
   payment method changed because Jerry was then operating Double J’s
   equipment rather than his own. With this background in mind, we turn to
   the specific events underlying this action.

          On June 1, 2017, around 7 a.m., a tragic accident occurred. While
   operating Double J’s skidder, a machine used to move cut trees, Terry
   mistakenly overran Jerry, resulting in Jerry’s death. Jerry’s beneficiaries
   later filed a wrongful death action against Double J and Terry in the Circuit
   Court of Oktibbeha County, Mississippi.

          Well before the accident and wrongful death action, Shelter issued a
   standard general liability policy to Double J. The parties do not dispute that
   the policy was in force at the time of the accident or that, in the absence of
   any applicable exclusions, the policy applies to the wrongful death claims
   pending against Double J and Terry. In relevant part, the policy delineates
   the coverage Shelter agreed to provide to Double J:

          1.     Insuring Agreement
                 a.      We will pay those sums that the insured becomes
                         legally obligated to pay as damages because of
                         “bodily injury” or “property damage” to which
                         this insurance applies. We will have the right and
                         duty to defend the insured against any “suit”
                         seeking those damages. However, we will have
                         no duty to defend the insured against any “suit”
                         seeking damages for “bodily injury” or
                         “property damage” to which this insurance does
                         not apply. . . .
          2.     Exclusions
                 This insurance does not apply to:
                 ...




                                          3
Case: 19-60421         Document: 00515733673          Page: 4     Date Filed: 02/04/2021




                                       No. 19-60421


                  d.      Workers’ Compensation and Similar Laws
                          Any obligation of the insured under a workers’
                          compensation,      disability   benefits    or
                          unemployment compensation law or any similar
                          law.
                  e.      Employer’s Liability
                          “Bodily injury” to:
                          (1)    An “employee”[ 2] of the insured arising
                                 out of and in the course of:
                                 (a)     Employment of the insured; or
                                 (b)     Performing duties related to the
                                         conduct of the insured’s business;
                          ...
                          This exclusion applies whether the insured may
                          be liable as an employer or in any other capacity
                          and to any obligation to share damages with or
                          repay someone else who must pay damages
                          because of the injury.
                          This exclusion does not apply to liability
                          assumed by the insured under an “insured
                          contract.”
           On March 8, 2018, Shelter filed this action asking the district court to
   determine whether it owed a duty to indemnify or defend Double J and Terry
   as a result of the wrongful death claims pending against them in state court.
   In its complaint, Shelter alleged that by virtue of the policy language and
   Mississippi law, Double J and Terry were not entitled to indemnity or
   defense because the policy’s “Employee Exclusion” provision applied.
   Double J and Terry disagreed, asserting that Terry and Jerry were


          2
             According to the policy, “‘Employee’ includes a ‘leased worker.’ ‘Employee’
   does not include a ‘temporary worker.’”




                                            4
Case: 19-60421     Document: 00515733673           Page: 5   Date Filed: 02/04/2021




                                    No. 19-60421


   independent contractors rather than Double J employees. After conducting
   discovery, the parties filed cross motions for summary judgment. On May
   16, 2019, the district court granted Shelter’s motion for summary judgment,
   concluding Terry and Jerry Johnson were employees, not independent
   contractors, of Double J. Defendants now appeal.
                                         II.
           “We review a grant of summary judgment de novo, applying the same
   standard as the district court.” Hassen v. Ruston La. Hosp. Co., LLC, 932
   F.3d 353, 355 (5th Cir. 2019). Summary judgment is warranted where “the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   While all justifiable inferences are viewed in favor of the nonmovant,
   “barebones, conclusory, or otherwise-unsupported assertions [will not] cut
   it; the nonmovant ‘must go beyond the pleadings and come forward with
   specific facts indicating a genuine issue for trial.’” Hassen, 932 F.3d at 355–
   56 (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th
   Cir. 2007)). “To ascertain whether genuine issues of material fact are
   present in this Mississippi based diversity action, we look to the substantive
   law of Mississippi.” McKee v. Brimmer, 39 F.3d 94, 96 (5th Cir. 1994)
   (citation omitted).
                                        III.
          On appeal, Defendants contend that the district court erred by
   granting summary judgment for Shelter and denying judgment for them.
   Because the relevant policy provisions are unambiguous, the ultimate
   question is whether Jerry was working as a Double J employee or as an
   independent contractor when the accident occurred. If Jerry was an
   employee, as Shelter contends, the policy’s “Employee Exclusion”
   provision applies, and Shelter has no duty to defend or indemnify Double J
   and Terry. But if Jerry was an independent contractor, as Defendants allege,
   the “Employee Exclusion” provision does not apply.




                                         5
Case: 19-60421     Document: 00515733673           Page: 6    Date Filed: 02/04/2021




                                    No. 19-60421


          As stated by the Mississippi Supreme Court, “[i]t is often a very
   elusive question whether a person under a given state of facts is an
   [employee] or independent contractor.” Richardson v. APAC-Miss., Inc., 631
   So. 2d 143, 149 (Miss. 1994) (citation omitted). Mississippi law sets forth
   seven factors to consider in making this determination:
          (1) The extent of control exercised over the details of the work;
          (2) Whether or not the one employed is engaged in a distinct
          occupation or business;
          (3) The skill required in the particular occupation;
          (4) Whether the employer supplies the tools and place of work
          for the person doing the work;
          (5) The length of time for which the person is employed;
          (6) The method of payment, whether by the time or by the job;
          and
          (7) Whether or not the work is a part of the regular business of
          the employer.
   Miss. Emp’t Sec. Comm’n v. PDN, Inc., 586 So. 2d 838, 841–42 (Miss. 1991)
   (citing Miss. Emp’t Sec. Comm’n v. Plumbing Wholesale Co., 69 So. 2d 814
   (1954)). The primary consideration, however, “is the right to or degree of
   control.” Id. at 842. Applying these factors to the undisputed facts here, as
   the district court did, we conclude that summary judgment for Shelter was
   proper.
          To begin, Double J had the right to control Jerry’s work. Although
   Double J makes conclusory assertions otherwise, Jimmy himself stated in his
   deposition that he would “show [Jerry] the road and where to go in [to do his
   cutting work].” And he also testified that he “required [Jerry and his crew]
   to have safety meetings and talk.” These statements show that Double J, at
   the very least, had the right to control Jerry. Defendants’ contentions that
   “Double J did not control Jerry” and that “[o]n job sites and to the crew,
   Jerry was the ‘boss’” are peripheral. And they fail to contradict an otherwise




                                         6
Case: 19-60421      Document: 00515733673          Page: 7    Date Filed: 02/04/2021




                                    No. 19-60421


   clear record that Jerry, as Double J’s foreman, was simply a “model
   employee,” even if he was “the boss” on site. Jimmy said as much in his
   deposition:
          I don’t think you’ve ever had a good employee or a good person
          like Jerry. I mean, he was one of a kind, and things like that—
          you know, that was my least worry. I never, never had to say
          one word, but—when he had his own crew or when he was
          running this crew of mine.
   “One may be actually under slight supervision or control, but still be an
   employee where the right of control existed . . . .” Miss. Emp’t Sec. Comm’n
   v. Logan, 159 So. 2d 802, 804 (Miss. 1964). Ultimately, it is the “right of
   control, not the overt exercise of that right, which is decisive.” Georgia-Pac.
   Corp. v. Crosby, 393 So. 2d 1348, 1349 (Miss. 1981). Accordingly, the first
   factor favors employee status.
           The second and third factors likewise favor employee status. As
   implied by its name, “Double J Timber Company, Inc.” is in the logging
   business. Jerry performed services that were a regular part of Double J’s
   everyday work, serving as a foreman for Double J’s logging crew. Fortner v.
   Specialty Contracting, LLC, 217 So. 3d 736, 743 (Miss. Ct. App. 2017). As
   stated by Double J’s owner, Jerry was “the boss of the crew. I would show
   him the timber, what to cut. He would take over from there.” It is therefore
   clear that Jerry was not “engaged in a distinct occupation or business” apart
   from Double J’s business. PDN, Inc., 586 So. 2d at 842. Likewise, the record
   does not indicate that Jerry possessed any distinct skills apart from those that
   any other Double J employee might possess. To the contrary, Double J’s
   owner testified in his deposition that he fired two other crew members in
   order to give Jerry and Terry jobs in early 2017. Again, these factors indicate
   that Jerry was an employee of Double J, not an independent contractor.
         The fourth and fifth factors also indicate that Jerry was a Double J
   employee. As stated by the district court, “[t]he evidence regarding [the




                                          7
Case: 19-60421      Document: 00515733673          Page: 8    Date Filed: 02/04/2021




                                    No. 19-60421


   fourth] factor is clear and undisputed—Double J . . . owned and supplied all
   of the tools, supplies, and place of work for . . . Jerry Johnson.” Supplying
   tools and a place to work is a characteristic of an employer. Estate of Delaney
   v. Miss. Emp’t Sec. Comm’n, 805 So. 2d 643, 647 (Miss. Ct. App. 2002).
   Along the same line, while Jerry had only worked for Double J for
   approximately six months, he worked exclusively and continuously for
   Double J during this time period with no indication that he intended to stop
   working at any certain point. See Fortner, 217 So. 3d at 743–44; Davis v.
   Clarion-Ledger, 938 So. 2d 905, 908 (Miss. Ct. App. 2006). In fact, according
   to Jimmy, Jerry had a job “as long as he wanted a job . . . it was left up to
   him.” For these reasons, the fourth and fifth factors favor employee status.
          The sixth factor, the method of payment, suggests employment as
   well. The record shows that Double J paid Jerry a daily wage rather than a
   fixed fee per project or per job. This was a distinct change from when Jerry
   previously did work for Double J via his own company, CTJ Logging; then,
   Double J paid CTJ Logging by the job, leaving Jerry to pay his own crew.
   Although Double J points out that it did not classify Jerry as a “W-2
   employee,” this distinction is immaterial. “[A]n employer’s classification of
   a worker for tax purposes or failure to withhold taxes—which may be in
   error—does ‘not prove independent-contractor status . . . .’” Fortner, 217
   So. 3d at 742 (quoting Se. Auto Brokers v. Graves, 210 So. 3d 1012, 1017 (Miss.
   Ct. App. 2015)). As such, the method of payment at the time of the accident
   indicates that Jerry and Double J had an employee-employer relationship.
           Finally, the seventh factor, whether the work Jerry performed was
   part of the regular business of Double J, also indicates that Jerry was a Double
   J employee. As stated supra, Jerry performed services that were a regular part
   of Double J’s everyday work when he worked as a foreman for Double J’s
   logging crew. Id. at 743. According to Jimmy’s deposition testimony, Double
   J is a company that buys timber and has loggers cut it. This is precisely the
   service that Jerry provided.




                                          8
Case: 19-60421     Document: 00515733673         Page: 9   Date Filed: 02/04/2021




                                  No. 19-60421


          In summary, there are no genuinely disputed facts that prevent
   summary judgment for Shelter in this matter. Applying Mississippi law to
   the undisputed record, Jerry was working as an employee of Double J, not as
   an independent contractor, at the time of the accident. The “Employee
   Exclusion” provision of Double J’s insurance policy with Shelter therefore
   applied, and the district court properly entered summary judgment for
   Shelter. The district court’s judgment is
                                                               AFFIRMED.




                                       9